DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Ashikaga et al (JP 2000 313578A).
Regarding Claim 1, Ashikaga discloses an elevator (Figs. 1-3, 6) comprising: 
a guide member 11 spaced apart from a structure B1-B4 and formed in a vertical direction with respect to the ground; a first elevating member 31 coupled to the guide member 11 to be moveable in a longitudinal direction of the guide member 11; a second elevating member 41 coupled to the guide member 11 to be moveable in the longitudinal direction of the guide member 11, detachably coupled to a lower side of the first elevating member 31 (para. 0019), and lifted and lowered together with the first elevating member 31; 
and at least one connecting unit 51-53 which connects the first elevating member 31 and the second elevating member 41. 
Regarding Claim 3, Ashikaga discloses a spacing unit 61 formed between the first elevating member 31 and the second elevating member 41 so that the first elevating member 31 and the second elevating member 41 are spaced apart from each other by a predetermined distance (inherent).
Regarding Claim 5, Ashikaga discloses at least one driving unit 35 which is installed on the first elevating member 31 and generates power to lift and lower the first elevating member 31 and the second elevating member 41 along the guide member 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashikaga in view of Aquino et al (EP 2639193).
Regarding Claim 2, Ashikaga (applied here in a similar manner as claim 1 above) discloses an elevator as recited, but does not explicitly teach that the connecting unit includes: 
a first extension member formed to extend from the lower side of the first elevating member toward the second elevating member; 
a second extension member formed to extend from an upper side of the second elevating member toward the first elevating member and corresponding to the first extension member; 
a fixing member formed to protrude in a direction away from a side surface of any one of the first extension member or the second extension member; and 
a hook member rotatably coupled to a side surface of any one of the first extension member or the second extension member and coupled to the fixing member.
Aquino et al. discloses a dual-elevator connecting unit that includes: 
a first extension member 30 formed to extend from the lower side of the first elevating member 12 toward the second elevating member 11; 
a second extension member 29 formed to extend from an upper side of the second elevating member 11 toward the first elevating member 12 and corresponding to the first extension member 30; 
a fixing member (cylinder on 29, Figs. 13 and 14) formed to protrude in a direction away from a side surface of any one of the first extension member or the second extension member 29; and 
a hook member (Figs. 13 and 14, handle in groove of 33) rotatably coupled to a side surface of any one of the first extension member 30 or the second extension member and coupled to the fixing member.
	It would have been obvious to one of ordinary skill in the art to adapt the teachings of Ashikaga with those of Aquino, so as to use a more efficient and effective connection between the two cars, as is known in the art to be desirable. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashikaga in view of Hayamizu et al (JP H06 156951 A).
Regarding Claim 4, Ashikaga (applied here in a similar manner as to claim 3 above) discloses all features claimed, including a support member 69 having a height and formed on any one of the lower side of the first elevating member and an upper side of the second elevating member 41; and an elastic member 62-66 which is formed on the remaining one of the lower side of the first elevating member 31 to elastically support the support member 69, but does not explicitly teach that the spacing unit is configured to be elastically deformed.
Hayamizu discloses a multistoried elevator device which comprises a spacing unit that comprises two support members 54,56,58 and an elastic member 60 which is configured to be elastically deformed and elastically supports the support member.
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Ashikaga  with the teachings of Hayamizu, so as to improve damping as is known in the art to be desirable. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837